IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00231-CR
 
Donald Benjamin Graham,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the Crim Dist Ct 4 of Dallas Co
Dallas County, Texas
Trial Court # F01-1391-JK
 

MEMORANDUM Opinion

 
 
        Appellant
appeals the revocation of his community supervision for murder.  We will affirm.
      The
findings in the trial court’s written judgment revoking community supervision
control over the court’s oral pronouncement. 
Coffey v. State, 979 S.W.2d
326, 328 (Tex. Crim. App. 1998); Brown v.
State, No. 10-03-00069-CR, 2004 Tex. App. LEXIS 8461, at *3 (Tex. App.—Waco Sept. 22, 2004, no pet. h.) (not designated for publication)
(mem. op.).  The violation of one
condition of community supervision is sufficient to revoke it.  See Sanchez
v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980); Maxey v. State, 49 S.W.3d 582, 584 (Tex.
App.—Waco 2001, pet. ref’d).  When an
appellant does not challenge all of the grounds on which the trial court
revokes community supervision, the court should be affirmed.  See
Brown at *3; Baxter v. State, 936
S.W.2d 469, 472 (Tex. App.—Fort Worth 1996, pet. dism’d).
      The
trial court orally found only that Appellant failed to report to his community
supervision officer and failed to complete an anger control class, both as
ordered in the judgment imposing community supervision.  In three issues, Appellant challenges those
two findings.  The State’s motion to
revoke community supervision alleged, however, that Appellant committed six
violations of conditions of his community supervision, and the trial court’s
written judgment revoking Appellant’s community supervision found that
Appellant violated all the conditions as alleged in the motion.  Appellant does not challenge the trial
court’s findings that he violated the other four conditions as alleged in the
motion.  Accordingly, we overrule
Appellant’s issues.  
      Having
overruled Appellant’s issues, we affirm.
TOM GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice
Reyna
Affirmed
Opinion delivered and filed December
 22, 2004
Do not publish
[CR25]